
	
		II
		Calendar No. 316
		112th CONGRESS
		2d Session
		S. 1160
		[Report No. 112–147]
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mr. Bingaman (for
			 himself and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 7, 2012
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve the administration of the Department of
		  Energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Administrative
			 Improvement Act of 2011.
		2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		3.Future-years
			 Department of Energy program
			(a)In
			 generalPart C of title VI of the Department of Energy
			 Organization Act (42 U.S.C. 7251 et seq.) is amended by adding at the end the
			 following:
				
					664. Future-Years
				Department of Energy program
						(a)In
				generalAt or about the time the budget of the President is
				submitted to Congress for each year under section 1105(a) of title 31, United
				States Code, the Secretary shall submit to Congress a future-years Department
				of Energy program (including associated annexes) reflecting the estimated
				expenditures and proposed appropriations included in the budget.
						(b)Fiscal
				yearAny future-years Department of Energy program submitted
				under subsection (a) shall cover—
							(1)the fiscal year
				with respect to which the budget is submitted; and
							(2)at least the 4
				succeeding fiscal years.
							(c)Consistent
				amounts
							(1)In
				generalThe Secretary shall ensure that amounts described in
				paragraph (2)(A) for any fiscal year are consistent with amounts described in
				paragraph (2)(B) for that fiscal year.
							(2)AmountsAmounts
				referred to in paragraph (1) are the following:
								(A)The amounts
				specified in program and budget information submitted to Congress by the
				Secretary in support of expenditure estimates and proposed appropriations in
				the budget submitted to Congress by the President under section 1105(a) of
				title 31, United States Code, for any fiscal year, as indicated in the
				future-years Department of Energy program submitted pursuant to subsection
				(a).
								(B)The total amounts
				of estimated expenditures and proposed appropriations necessary to support the
				programs, projects, and activities of the Department of Energy included
				pursuant to section 1105(a)(5) of title 31, United States Code, in the budget
				submitted to Congress under that section for any fiscal year.
								(d)Management
				contingenciesSubject to subsection (c), nothing in this section
				prohibit the inclusion in the future-years Department of Energy programs of
				amounts for management
				contingencies.
						.
			(b)Conforming
			 amendmentThe table of contents in the first section of the
			 Department of Energy Organization Act (42 U.S.C. 7101) is amended by adding at
			 the end of the items relating to part C of title VI the following:
				
					
						Sec. 664. Future-Years Department of
				Energy
				program.
					
					.
			4.Other
			 transactions authority
			(a)In
			 generalSection 646 of the
			 Department of Energy Organization Act (42 U.S.C. 7256) is amended by striking
			 subsection (g) and inserting the following:
				
					(g)Authority To
				enter into other transactions
						(1)In
				generalIn addition to any other authority granted to the
				Secretary to enter into procurement contracts, leases, cooperative agreements,
				grants, and certain arrangements, the Secretary may enter into other
				transactions with public agencies, private organizations, or other persons on
				such terms as the Secretary considers appropriate to further functions vested
				in the Secretary, including research, development, or demonstration
				projects.
						(2)Advance
				paymentsNotwithstanding any other provision of law, the
				Secretary may exercise authority provided under paragraph (1) without regard to
				section 3324 of title 31, United States Code.
						(3)Relationship to
				other lawThe authority of the Secretary under paragraph (1)
				shall not be subject to—
							(A)section 9 of the
				Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C.
				5908); or
							(B)section 152 of the
				Atomic Energy Act of 1954 (42 U.S.C. 2182).
							(4)Protection of
				certain information from disclosure
							(A)In
				generalNotwithstanding any other provision of law, disclosure of
				information described in subparagraph (B) is not required, and may not be
				compelled, under section 552 of title 5, United States Code, during the 5-year
				period beginning on the date on which the information is received by the
				Department.
							(B)Award
				informationThe information described in this subparagraph is
				information in the records of the Department that—
								(i)was
				submitted—
									(I)to the Department
				as part of a competitive or noncompetitive process with the potential to result
				in an award to the person submitting the information; and
									(II)in conjunction
				with a transaction entered into by the Secretary pursuant to paragraph (1);
				and
									(ii)is—
									(I)a proposal,
				proposal abstract, and supporting documents;
									(II)a business plan
				submitted on a confidential basis; or
									(III)technical
				information submitted on a confidential basis.
									(5)Requirements
							(A)Selection
				proceduresIn entering into transactions under paragraph (1), the
				Secretary shall use such competitive, merit-based selection procedures as the
				Secretary determines in writing to be practicable.
							(B)DeterminationBefore
				entering into a transaction under paragraph (1), the Secretary shall determine
				in writing that the use of a standard contract, grant, or cooperative agreement
				for the project is not feasible or appropriate.
							(C)Cost
				sharingA transaction under paragraph (1) shall be subject to
				cost sharing in accordance with section 988 of the Energy Policy Act of 2005
				(42 U.S.C. 16352).
							(D)Limitation on
				delegationThe authority of the Secretary under this subsection
				may be delegated only to an officer of the Department who is appointed by the
				President by and with the advice and consent of the Senate and may not be
				redelegated to any other person.
							(6)Annual
				reportsNot later than 1 year after the date of enactment of the
				Department of Energy Administrative
				Improvement Act of 2011 and annually thereafter, the Secretary
				shall submit to Congress an annual report on the transactions entered into by
				the Secretary pursuant to the authorities provided under this
				subsection.
						(7)Report
							(A)Definition of
				nontraditional Government contractorIn this paragraph, the term
				nontraditional Government contractor has the meaning given the
				term nontraditional defense contractor in section 845(f) of the
				National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
				U.S.C. 2371 note).
							(B)ReportNot
				later than 2 years after the date of enactment of this subparagraph, and 2
				years thereafter, the Comptroller General of the United States shall submit to
				Congress a report describing—
								(i)the use by the
				Department of authorities under this section, including the ability to attract
				nontraditional Government contractors; and
								(ii)whether
				additional safeguards are necessary to carry out the
				authorities.
								.
			(b)Implementation
				(1)In
			 generalThe final rule of the Department of Energy entitled
			 Assistance Regulations (71 Fed. Reg. 27158 (May 9, 2006)) shall
			 be applicable to transactions under section 646 of the Department of Energy
			 Organization Act (42 U.S.C. 7256) (as amended by subsection (a)).
				(2)RegulationsThe
			 Secretary may revise, supplement, or replace such regulations as the Secretary
			 determines necessary to implement the amendment made by subsection (a).
				5.Protection of
			 results
			(a)In
			 generalSubject to subsection (b) and notwithstanding any other
			 provision of law, during a period of not more than 5 years after the
			 development of information in any transaction authorized to be entered into by
			 the Department of Energy, the Secretary may provide appropriate protections
			 against the dissemination of the information, including exemption from
			 subchapter II of chapter 5 of title 5, United States Code.
			(b)Applicable
			 informationThis section applies to information that—
				(1)results from a
			 transaction entered into by the Secretary pursuant to this title or an
			 amendment made by this title; and
				(2)is of a character
			 that would be protected from disclosure under section 552(b)(4) of title 5,
			 United States Code, if the information had been obtained from a person other
			 than an agent or employee of the Federal Government.
				6.Direct hire
			 authority
			(a)In
			 generalNotwithstanding sections 3304 and 3309 through 3318 of
			 title 5, United States Code, the Secretary may, upon a determination that there
			 is a severe shortage of candidates or a critical hiring need for particular
			 positions, recruit and directly appoint highly qualified scientists, engineers,
			 or critical technical personnel into the competitive service.
			(b)ExceptionThe
			 authority granted under subsection (a) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
			(c)RequirementsIn
			 exercising the authority granted under subsection (a), the Secretary shall
			 ensure that any action taken by the Secretary—
				(1)is consistent with
			 the merit principles of section 2301 of title 5, United States Code; and
				(2)complies with the
			 public notice requirements of section 3327 of title 5, United States
			 Code.
				(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
			7.Critical pay
			 authority
			(a)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Secretary may
			 establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Department of Energy, if the
			 Secretary certifies that—
				(1)the
			 positions—
					(A)require expertise
			 of an extremely high level in a scientific or technical field; and
					(B)the Department of
			 Energy would not successfully accomplish an important mission without such an
			 individual; and
					(2)exercise of the
			 authority is necessary to recruit an individual exceptionally well qualified
			 for the position.
				(b)LimitationsThe
			 authority granted under subsection (a) shall be subject to the following
			 conditions:
				(1)The number of
			 critical positions authorized by subsection (a) may not exceed 40 at any 1 time
			 in the Department of Energy.
				(2)The term of an
			 appointment under subsection (a) may not exceed 4 years.
				(3)An individual
			 appointed under subsection (a) may not have been a Department of Energy
			 employee within the 2 years prior to the date of appointment.
				(4)Total annual
			 compensation for any individual appointed under subsection (a) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
				(5)An individual
			 appointed under subsection (a) may not be considered to be an employee for
			 purposes of subchapter II of chapter 75 of title 5, United States Code.
				(c)NotificationEach
			 year, the Secretary shall submit to Congress a notification that lists each
			 individual appointed under this section.
			8.Reemployment of
			 civilian retirees
			(a)In
			 generalNotwithstanding part 553 of title 5, Code of Federal
			 Regulations (relating to reemployment of civilian retirees to meet exceptional
			 employment needs), or successor regulations, the Secretary may approve the
			 reemployment of an individual to a particular position without reduction or
			 termination of annuity if the hiring of the individual is necessary to carry
			 out a critical function of the Department of Energy for which the Department
			 has encountered exceptional difficulty in recruiting or retaining suitably
			 qualified candidates.
			(b)LimitationsAn
			 annuitant hired with full salary and annuities under the authority granted by
			 subsection (a)—
				(1)shall not be
			 considered an employee for purposes of subchapter III of chapter 83 and chapter
			 84 of title 5, United States Code;
				(2)may not elect to
			 have retirement contributions withheld from the pay of the annuitant;
				(3)may not use any
			 employment under this section as a basis for a supplemental or recomputed
			 annuity; and
				(4)may not
			 participate in the Thrift Savings Plan under subchapter III of chapter 84 of
			 title 5, United States Code.
				(c)Limitation on
			 termThe term of employment of any individual hired under
			 subsection (a) may not exceed an initial term of 2 years, with an additional
			 2-year appointment under exceptional circumstances.
			9.Definition of
			 National LaboratorySection
			 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)) is amended by
			 striking subparagraph (P) and inserting the following:
			
				(P)SLAC National Accelerator
				Laboratory.
				.
		
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Administrative
			 Improvement Act of 2011.
		2.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of Energy.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.Future-years Department
			 of Energy program
			(a)In
			 generalPart C of title VI of the Department of Energy
			 Organization Act (42 U.S.C. 7251 et seq.) is amended by adding at the end the
			 following:
				
					664. Future-Years
				Department of Energy program
						(a)In
				generalAt or about the time the budget of the President is
				submitted to Congress for each year under section 1105(a) of title 31, United
				States Code, the Secretary shall submit to Congress a future-years Department
				of Energy program (including associated annexes) reflecting the estimated
				expenditures and proposed appropriations included in the budget.
						(b)Fiscal
				yearAny future-years Department of Energy program submitted
				under subsection (a) shall cover—
							(1)the fiscal year with
				respect to which the budget is submitted; and
							(2)at least the 4 succeeding
				fiscal years.
							(c)Consistent
				amounts
							(1)In
				generalThe Secretary shall ensure that amounts described in
				paragraph (2)(A) for any fiscal year are consistent with amounts described in
				paragraph (2)(B) for that fiscal year.
							(2)AmountsAmounts
				referred to in paragraph (1) are the following:
								(A)The amounts specified in
				program and budget information submitted to Congress by the Secretary in
				support of expenditure estimates and proposed appropriations in the budget
				submitted to Congress by the President under section 1105(a) of title 31,
				United States Code, for any fiscal year, as indicated in the future-years
				Department of Energy program submitted pursuant to subsection (a).
								(B)The total amounts of
				estimated expenditures and proposed appropriations necessary to support the
				programs, projects, and activities of the Department of Energy included
				pursuant to section 1105(a)(5) of title 31, United States Code, in the budget
				submitted to Congress under that section for any fiscal year.
								(d)Management
				contingenciesSubject to subsection (c), nothing in this section
				prohibits the inclusion in the future-years Department of Energy programs of
				amounts for management
				contingencies.
						.
			(b)Conforming
			 amendmentThe table of contents in the first section of the
			 Department of Energy Organization Act (42 U.S.C. 7101) is amended by adding at
			 the end of the items relating to part C of title VI the following:
				
					
						Sec. 664. Future-Years Department of Energy
				program.
					
					.
			4.Other transactions
			 authority
			(a)In
			 generalSection 646 of the
			 Department of Energy Organization Act (42 U.S.C. 7256) is amended by striking
			 subsection (g) and inserting the following:
				
					(g)Authority To enter into
				other transactions
						(1)In
				generalIn addition to any other authority granted to the
				Secretary to enter into procurement contracts, leases, cooperative agreements,
				grants, and certain arrangements, the Secretary may enter into other
				transactions with public agencies, private organizations, or other persons on
				such terms as the Secretary considers appropriate to further functions vested
				in the Secretary, including research, development, or demonstration
				projects.
						(2)Advance
				paymentsNotwithstanding any other provision of law, the
				Secretary may exercise authority provided under paragraph (1) without regard to
				section 3324 of title 31, United States Code.
						(3)Relationship to other
				lawThe authority of the Secretary under paragraph (1) shall not
				be subject to—
							(A)section 9 of the Federal
				Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5908);
				or
							(B)section 152 of the Atomic
				Energy Act of 1954 (42 U.S.C. 2182).
							(4)Protection of certain
				information from disclosure
							(A)In
				generalNotwithstanding any other provision of law, disclosure of
				information described in subparagraph (B) is not required, and may not be
				compelled, under section 552 of title 5, United States Code, during the 5-year
				period beginning on the date on which the information is received by the
				Department.
							(B)Award
				informationThe information described in this subparagraph is
				information in the records of the Department that—
								(i)was submitted—
									(I)to the Department as part
				of a competitive or noncompetitive process with the potential to result in an
				award to the person submitting the information; and
									(II)in conjunction with a
				transaction entered into by the Secretary pursuant to paragraph (1); and
									(ii)is—
									(I)a proposal, proposal
				abstract, and supporting documents;
									(II)a business plan
				submitted on a confidential basis; or
									(III)technical information
				submitted on a confidential basis.
									(5)Requirements
							(A)Selection
				proceduresIn entering into transactions under paragraph (1), the
				Secretary shall use such competitive, merit-based selection procedures as the
				Secretary determines in writing to be practicable.
							(B)DeterminationBefore
				entering into a transaction under paragraph (1), the Secretary shall determine
				in writing that the use of a standard contract, grant, or cooperative agreement
				for the project is not feasible or appropriate.
							(C)Cost
				sharingA transaction under paragraph (1) shall be subject to
				cost sharing in accordance with section 988 of the Energy Policy Act of 2005
				(42 U.S.C. 16352).
							(D)Limitation on
				delegationThe authority of the Secretary under this subsection
				may be delegated only to an officer of the Department who is appointed by the
				President by and with the advice and consent of the Senate and may not be
				redelegated to any other person.
							(6)Annual
				reportsNot later than 1 year after the date of enactment of the
				Department of Energy Administrative
				Improvement Act of 2011 and annually thereafter, the Secretary
				shall submit to Congress an annual report on the transactions entered into by
				the Secretary pursuant to the authorities provided under this
				subsection.
						(7)Report
							(A)Definition of
				nontraditional Government contractorIn this paragraph, the term
				nontraditional Government contractor has the meaning given the
				term nontraditional defense contractor in section 845(f) of the
				National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
				U.S.C. 2371 note).
							(B)ReportNot
				later than 2 years after the date of enactment of this subparagraph, and 2
				years thereafter, the Comptroller General of the United States shall submit to
				Congress a report describing—
								(i)the use by the Department
				of authorities under this section, including the ability to attract
				nontraditional Government contractors; and
								(ii)whether additional
				safeguards are necessary to carry out the
				authorities.
								.
			(b)Implementation
				(1)In
			 generalThe final rule of the Department entitled
			 Assistance Regulations (71 Fed. Reg. 27158 (May 9, 2006)) shall
			 be applicable to transactions under section 646 of the Department of Energy
			 Organization Act (42 U.S.C. 7256) (as amended by subsection (a)).
				(2)RegulationsThe
			 Secretary may revise, supplement, or replace such regulations as the Secretary
			 determines necessary to implement the amendment made by subsection (a).
				5.Protection of
			 results
			(a)In
			 generalSubject to subsection (b) and notwithstanding any other
			 provision of law, during a period of not more than 5 years after the
			 development of information in any transaction authorized to be entered into by
			 the Department, the Secretary may provide appropriate protections against the
			 dissemination of the information, including exemption from subchapter II of
			 chapter 5 of title 5, United States Code.
			(b)Applicable
			 informationThis section applies to information that—
				(1)results from a
			 transaction entered into by the Secretary relating to research, development,
			 demonstration, or commercial application; and
				(2)is of a character that
			 would be protected from disclosure under section 552(b)(4) of title 5, United
			 States Code.
				6.Employment of
			 personnel
			(a)In
			 generalSubject to subsections (b) through (d), the Secretary may
			 appoint, without regard to the provisions of chapter 33 of title 5, United
			 States Code, governing appointments in the competitive service, exceptionally
			 well qualified individuals to scientific, engineering, or other critical
			 technical positions.
			(b)Limitations
				(1)Number of
			 positionsThe number of critical positions authorized by
			 subsection (a) may not exceed 120 at any 1 time in the Department.
				(2)TermThe
			 term of an appointment under subsection (a) may not exceed 4 years.
				(3)Prior
			 employmentAn individual appointed under subsection (a) shall not
			 have been a Department employee during the 2-year period ending on the date of
			 appointment.
				(4)Pay
					(A)In
			 generalThe Secretary shall have the authority to fix the basic
			 pay of an individual appointed under subsection (a) at a rate to be determined
			 by the Secretary up to level I of the Executive Schedule without regard to the
			 civil service laws.
					(B)Total annual
			 compensationThe total annual compensation for any individual
			 appointed under subsection (a) may not exceed the highest total annual
			 compensation payable at the rate determined under section 104 of title 3,
			 United States Code.
					(5)Adverse
			 actionsAn individual appointed under subsection (a) may not be
			 considered to be an employee for purposes of subchapter II of chapter 75 of
			 title 5, United States Code.
				(c)Requirements
				(1)In
			 generalThe Secretary shall ensure that—
					(A)the exercise of the
			 authority granted under subsection (a) is consistent with the merit principles
			 of section 2301 of title 5, United States Code; and
					(B)the Department notifies
			 diverse professional associations and institutions of higher education,
			 including those serving the interests of women and racial or ethnic minorities
			 that are underrepresented in scientific, engineering, and mathematical fields,
			 of position openings as appropriate.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary and
			 the Director of the Office of Personnel Management shall submit to Congress a
			 report on the use of the authority provided under this section that includes,
			 at a minimum, a description or analysis of—
					(A)the ability to attract
			 exceptionally well qualified scientists, engineers, and technical
			 personnel;
					(B)the amount of total
			 compensation paid each employee hired under the authority each calendar year;
			 and
					(C)whether additional
			 safeguards or measures are necessary to carry out the authority and, if so,
			 what action, if any, has been taken to implement the safeguards or
			 measures.
					(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective on the date that is 4 years after the date of enactment of this
			 Act.
			7.Reemployment of civilian
			 retirees
			(a)In
			 generalThe Secretary may waive the application of section 8344
			 or 8468 of title 5, United States Code, on a case-by-case basis, for the
			 employment of an annuitant in a position if the employment of the individual is
			 necessary to carry out a critical function of the Department for which the
			 Department has encountered exceptional difficulty in recruiting or retaining
			 suitably qualified candidates.
			(b)LimitationAn
			 annuitant employed under the authority granted by subsection (a) shall not be
			 considered an employee for purposes of subchapter III of chapter 83 and chapter
			 84 of title 5, United States Code.
			(c)Limitation on
			 termThe term of employment of any individual hired under
			 subsection (a) may not exceed an initial term of 2 years, with an additional
			 2-year appointment under exceptional circumstances.
			(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective on the date that is 4 years after the date of enactment of this
			 Act.
			8.Definition of national
			 laboratorySection 2(3) of the
			 Energy Policy Act of 2005 (42 U.S.C. 15801(3)) is amended by striking
			 subparagraph (P) and inserting the following:
			
				(P)SLAC National Accelerator
				Laboratory.
				.
		
	
		February 7, 2012
		Reported with an amendment
	
